Citation Nr: 0018929	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected pension benefits based on 
permanent and total disability

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran has verified active military service from July 
1972 to December 1976 and from November 1981 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied a 
permanent and total disability rating for pension purposes.  


FINDINGS OF FACT

1.  The veteran had 90 days of active service during the 
Vietnam era.

2.  The veteran's application for benefits shows that she 
last worked in 1994, and she has asserted that she is 
unemployable due to medical disorders. 

3.  The veteran's application for benefits shows that she has 
no income.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477, 484-86 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The Board notes that based on her own statements and her 
discharge papers, the veteran meets certain basic eligibility 
requirements for VA pension benefits.  First, she served on 
active duty for a period of ninety days or more during a 
period of war.  38 U.S.C.A. §§ 101(11), (29); 1521(a), (j) 
(1) (West 1991).  Second, based on her own statements 
regarding her income or other assets, she appears eligible 
for pension under the statutory income and net worth criteria 
applied to VA pension benefits.  38 U.S.C.A. §§ 1521, 1522 
(1991).  Finally, she stated in her January 1999 substantive 
appeal that she was unable to work due to severe asthma, with 
major panic attacks due to the inability to breathe.  Thus, 
based on her statements the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded. 



ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that she is unable to work as a result 
of her nonservice-connected disabilities, and seeks a 
permanent and total rating for pension purposes.  Pension is 
payable to a veteran who has served for 90 days or more 
during a period of war and who is "...permanently and totally 
disabled from non-service connected disability not the result 
of the veteran's willful misconduct."  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.342.  The veteran satisfies the requirement of 
service during a period of war.  38 C.F.R. § 3.2(f).  Thus, 
the issue of entitlement to pension turns on whether she is 
found to be permanently and totally disabled.

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).

Among the instructions provided is a requirement that the 
Board review the assignment of percentage ratings for each 
disability identified.  In instances where percentage ratings 
for one or more of the veteran's disabilities has not been 
assigned by the RO, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria by 
which the disability is evaluated.

Initially, the veteran, in her December 1997 claim claimed 
five disabilities which together, she claimed, prevented her 
from working.  These were (1) a disk disorder at C5, (2) 
degenerative joint disease of the hip, (3) blood pressure, 
(4) black outs with loss of vision and memory, and (5) 
possible brain aneurysm and tumor.  

In December 1997, the veteran sought treatment at a private 
medical clinic for complaints of severe headaches with visual 
loss and a history of black out the previous night.  A 
private physician's report shows that the veteran had 
"questionable loss of consciousness last night" with her 
headaches, and was unsure whether there was any seizure 
activity.  She gave a history of mental depression with use 
of Paxil and Prozac in the past.  She also indicated "hyper 
anxiety type symptoms."  She also indicated a history of 
cervical disc disease in 1994, noting that her neck did not 
bother her too much now.  The assessment of the examiner was 
(1) severe headaches, either vascular or tension, rule out 
intercerebral disorder, questionable seizure disorder, and 
(2) history of depression, maybe bipolar manic depressive.  
The examiner also recommended a CAT scan of the brain as soon 
as possible.

In April 1998, the veteran was provided a VA general 
examination.  She gave a history of degenerative joint 
disease of the left hip which she had been treated for in the 
past when employed by a large automobile manufacturer.  
Currently she complained of left hip pain.  She also stated 
that she was diagnosed with hypertension in December 1997 
during her initial assessment following her complaint of 
headaches, visual loss and blackouts.  She stated that she 
was quite surprised as she had been known to have normal to 
low blood pressures previously.  She took blood pressure 
medication for one month which she discontinued due to cost 
of the medication.  She indicated that she had not had her 
blood pressure checked since her initial high reading in 
December 1997.  She also indicated that although a CAT scan 
had been recommended following her December 1997 treatment, 
she had not had one because of the cost.  Currently, she 
stated that she continued to experience headaches 
approximately two episodes per week, duration two to four 
days each, with associated nausea and vomiting; however, the 
blackouts and visual complaints had not recurred.  

Regarding her C-5 disc disease complaint, the veteran 
indicated that in August 1994 she had complained of limited 
range of motion in the neck and numbness over the left should 
shoulder and portions of the left arm.  She was diagnosed 
with a C-5 herniated disc by MRI done at Santa Barbara 
Cottage Hospital.  She was treated conservatively with six 
months of physical therapy.  She stated that these symptoms 
had largely resolved; however, she had had some residual 
occasional left arm numbness and weakness.  Finally, she 
indicated that she had been unemployed since June 1996 when 
she was receiving her physical therapy for her C-5 complaint, 
and that all of her symptoms appeared well after her military 
service.  

On physical examination, the veteran's blood pressure was 
90/60.  Ranges of motion of the left hip were flexion to 90 
degrees with moderate pain, abduction to 30 degrees with 
moderate pain, both passive and active, adduction to 25 
degrees with mild pain, external rotation to 50 degrees with 
moderate pain, and internal rotation to 35 degrees with 
moderate pain.  Ranges of motion of the cervical spine were 
flexion to 30 degrees without pain, extension to 20 degrees 
with mild pain, left lateral flexion to 30 degrees with mild 
pain, right lateral flexion to 40 degrees without pain, and 
rotation to 55 degrees without pain.  The examiner noted that 
the cervical spine numbers applied to both active and passive 
range of motion.  The examiner indicated that the muscles 
showed no evidence of weakness, fatigue, or incoordination 
and there was no rigidity or spasm noted.  The examiner also 
noted on psychiatric observation that the veteran's behavior, 
comprehension, coherence and response to emotional reaction 
in response to social and occupational environment all appear 
appropriate.  The diagnoses were (1) left hip degenerative 
joint disease, referring to the left hip X-ray examination 
results for a definitive diagnosis, (2) migraine headache per 
history, and (3) C-5 degenerative disc disease per history.  

In a May 1998 VA eye examination, the veteran complained of 
occasional tunnel vision and seeing stars before the onset of 
migraine headaches.  Following a thorough examination the 
diagnoses were (1) moderate myopia and astigmatism, both 
eyes, (2) early presbyopia, and (3) history of migraine, no 
ocular pathology.  

In a May 1998 VA brain and spinal cord examination, the 
veteran recounted her history of treatment in December 1997 
for migraine headache and vision loss.  She stated that she 
had a long history of migraines extending to her teenage 
years which she felt were made worse by her recently losing 
her job.  Neurological examination showed verbal expression 
was disjointed.  Extraocular movement of the fundi were 
normal.  Grip strength and coordination were normal.  Walking 
was normal but a bit slow as was squatting and rising.  On 
sensory examination, deep tendon reflexes were normal.  The 
examiner noted that there were no pathological reflexes 
present.  The impressions included chronic daily headaches 
with longstanding history of migraine headaches.  The 
examiner added that there was "evidence of severe 
psychosocial dysfunction the precise nature of which was not 
explored further today."

In June 1998, the RO denied entitlement to nonservice 
connected pension benefits.  The RO identified the veteran's 
disabilities as (1) hypertension, (2) migraine headaches, (3) 
C-5 degenerative disc disease, (4) left hip degenerative 
joint disease, (5) an eye condition, and (6) blackouts, loss 
of vision and memory.

Based on the results of the VA neurological examination and 
statements of the veteran, the Board also infers that the 
veteran may also suffer from an unspecified psychiatric 
disorder and a breathing disorder.  In her January 1999 
substantive appeal, she stated that she suffered from severe 
panic attacks as a result of her inability to breathe and 
prostrating headaches.  She also claimed that she was on a 
"breathing machine" and suffering severe asthma attacks 2 
to 3 times a week.  Where the issue is entitlement to a total 
rating for pension purposes based on nonservice connected 
disabilities, the RO must assign a rating for each of the 
veteran's disorders in accordance with the Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1999); Roberts v. 
Derwinski, 2 Vet. App. 387 at 390, citing 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (before a determination can be made 
as to whether a total and permanent disability rating for 
pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").  The RO should schedule the veteran for a VA 
psychiatric examination to determine whether she has a 
psychiatric disorder and a VA breathing disorders examination 
to determine if she currently suffers from any breathing 
disorder.  If so, these disorders should be rated under the 
Schedule and the percentages applied toward meeting the 
percentage requirements under 38 C.F.R. § 4.16(a).

In September 1998 arguments to the Board, the veteran's 
accredited representative indicated that she had been told by 
a doctor that she had had a stroke on the left side.  There 
is no record of a stroke in the available medical records.  
The veteran should be contacted and asked for the name of the 
doctor who told her she had had a stroke, and any records 
relating to her treatment from this doctor should be obtained 
and associated with the claims file.  In her January 1999 
substantive appeal, the veteran indicated that she was 
currently being treated at the VA Medical Center in Loma 
Linda, California.  There are no records of her current 
treatment by VA in the claims file.  These records, if any, 
should be obtained and associated with the claims file.  
Finally, the report of the April 1998 VA general examination 
diagnosed left hip degenerative joint disease, referring 
specifically to the left hip X-ray examination results for 
definitive diagnosis.  This X-ray report is not of record.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for the 
claimed disabilities since 1996.  The RO 
should ask the veteran to provide 
information regarding any evidence of 
current or past treatment for her 
disabilities that have not already been 
made part of the record.  The Board is 
particularly interested in any current 
records of treatment from the Loma Linda 
VAMC, the report of X-ray examination of 
the left hip referenced in the April 1998 
VA examination report, and the records of 
the doctor who the veteran has indicated 
told her that she had had a stroke.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
all records from the identified treatment 
sources.

2.  The veteran should be afforded the 
appropriate VA examinations in order to 
clarify the nature and severity of any 
psychiatric disorder, and any respiratory 
disorder.  The examiner(s) should 
indicate any and all complaints made by 
the veteran.  All findings should be 
reported in detail and must be responsive 
to the appropriate rating criteria.

The degree of severity of each 
nonservice-connected disability, and the 
effect of each disability on the 
veteran's ability to follow a 
substantially gainful occupation should 
be discussed.  All findings, opinions and 
bases therefor should be set forth in 
detail.

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4. Thereafter, the RO should again review 
the veteran's claim of entitlement to a 
permanent and total rating for pension 
purposes.  The RO should assign 
disability ratings to all disabilities 
shown by the medical evidence.  A rating 
decision should be prepared which 
reflects all appropriate ratings, as 
determined by application of relevant 
diagnostic criteria.  If nonservice-
connected pension benefits are denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case which should include the rating 
criteria for all disabilities found.  The 
veteran and her representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran.  The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 

the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

